          Case 3:20-cr-00496-HZ         Document 1      Filed 10/20/20     Page 1 of 2




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION


UNITED STATES OF AMERICA                             3:20-cr-     4°lt, He
               v.                                    INDICTMENT

SKYLER ROY RIDER,                                    18 U.S.C. § 23l(a)(3)
                                                     18 U.S.C. § lll(a)
               Defendant.



                               THE GRAND JURY CHARGES:

                                           COUNT 1
                                        (Civil Disorder)
                                     (18 U.S.C. § 23l(a)(3))

       On or about October 7, 2020, in the District of Oregon, during a civil disorder, defendant

SKYLER ROY RIDER, knowingly committed a violent act for the intended purpose of

obstructing, impeding and interfering with a law enforcement officer who was lawfully engaged

in the lawful performance of their official duties incident to and during the commission of a civil

disorder, and that such civil disorder in any way or degree obstructed, delayed and adversely

affected commerce and the movement of any article or commodity in commerce;

       In violation of Title 18, United States Code, Section 23 l(a)(3).


Indictment                                                                                  Page 1
               Case 3:20-cr-00496-HZ         Document 1      Filed 10/20/20    Page 2 of 2

,.


                                               COUNT2
                                  (Felony Assault on a Federal Officer)
                                          (18 U.S.C. § lll(a))

            On or about October 7, 2020, in the District of Oregon, defendant SKYLER ROY

     RIDER forcibly assaulted a Portland Police Bureau Officer (AVl) while that officer was

     deputized as a U.S. Marshal and engaged in official duties that included protecting federal

     property within 18 U.S.C. § 1114; defendant made physical contact with AVl when he jabbed

     AVl violently in the chest with the pointed end of an umbrella causing the officer reasonable

     apprehension of immediate bodily harm.

            In violation of Title 18, United States Code, Section 11 l(a).

     Dated: October 20, 2020.                             A TRUE BILL.




                                                          OFFICIATING FOREPERSON

     Presented by:

     BILLY J. WILLIAMS
     United States Attorney



     ~~43
     Assistant United States Attorney




     Indictment                                                                                    Page2
